Citation Nr: 0945457	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the Veteran as a prisoner-
of-war (POW).

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran has periods of recognized service between January 
1945 and January 1949.  The Veteran died in August 1994.  The 
appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the benefits sought 
on appeal.  

The Board remanded the claim in September 2006.  The Board 
directed that additional development be completed, including 
the issuing of a letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), determining the periods of 
verified service and POW status, seeking additional records, 
and determining the finality of a September 2000 rating 
decision.

The Board finds that VA substantially satisfied the 
directives contained in the September 2006 remand, as 
discussed further below.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Further, the Board finds that additional 
development would be of no useful purpose and the development 
already accomplished tends to show that there is 
documentation of POW status, the central assertion underlying 
the appellant's appeal.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).

Upon remand, the Appeals Management Center (AMC) determined 
that the September 2000 rating decision had become final, but 
did not develop the claim as an application to reopen.  The 
appellant submitted letters in November 2000 and December 
2000 following the September 2000 rating decision.  The Board 
finds that these letters display disagreement with the 
findings of the September 2000 rating decision, by 
reiterating her contentions.  These letters are sufficient to 
constitute a notice of disagreement to the September 2000 
rating decision.  See 38 C.F.R. § 20.201.  Thus, the Board 
finds that the appellant has continuously pursued the appeal 
of the claim for service connection for the cause of death 
since the original claim.  As the claim was developed on the 
merits by the AMC, there is no prejudice in continuing with 
the appeal.

In addition to the claim for service connection for the cause 
of the Veteran's death, the claims in appellate status also 
include entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 and the issue of POW status.  The Board is 
cognizant that the issue of POW status is intertwined with 
the issue of service connection for the cause of the 
Veteran's death.  Upon remand, the AMC did not find evidence 
to verify service prior to January 1945, to include any 
period of time in 1942 (the year the appellant asserts that 
the Veteran was a POW).

The Board is cognizant that, subsequent to the last issued 
supplemental statement of the case, additional responses 
indicating that there was not evidence that the Veteran was a 
POW was received.  These responses from the service 
department and related agency essentially duplicate previous 
responses from the service department that there was not 
evidence supporting the contention of POW status.  Based on 
the cumulative and redundant nature of this evidence, the 
Board finds that a remand to allow the AMC to issue an 
additional supplemental statement of the case is not 
required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died 
in August 1994; the immediate causes of death were listed as 
acute myocardial infarction and essential hypertension; other 
significant conditions contributing to death were listed as 
"Intercurrent Respiratory Infection Viral."

2.  The evidence does not support that the Veteran was a POW; 
the preponderance of the evidence is against a link between 
the causes of death and the Veteran's service.

3.  During the Veteran's lifetime, the Veteran did not file 
any claims for service-connected benefits, to include a claim 
based on POW status; service connection was not in effect for 
any disabilities.


CONCLUSIONS OF LAW

1.  POW status is not established. 38 U.S.C.A. §§ 101(32), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.1(y) (2009).

2.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2009).

3.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

On March 3, 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued multiple notification 
letters.  Pursuant to the September 2006 Board remand, the 
appellant was issued an additional notification letter in 
October 2006.  The issued letters were adequate to notify the 
appellant of the information needed to substantiate her 
claims.  The issued notification letters informed the 
appellant of elements of a claim for service connection for 
the cause of death.  The appellant was informed that 100 
percent service connection needed to be in effect for 
specific periods of time to receive the DIC benefit under 
38 C.F.R. § 1318.  

Although the appellant was not provided specific notice 
regarding POW status, this error is not prejudicial and does 
not affect the essential fairness of the adjudication of this 
appeal.  Review of the claims file reveals significant 
development regarding the issue of POW status.  In November 
2000, the RO sent a letter asking for specific information 
regarding the contentions regarding the circumstances of the 
contended period that the Veteran was a POW.  The appellant 
sent a December 2000 response, noting that she did not know 
the exact dates.  Other records indicate that the contended 
period was in 1942, prior to the period of recognized 
service.  In these circumstances, the Board finds that there 
is no additional duty to notify regarding POW status.

In an April 2002 VCAA notification letter, the appellant was 
informed that service connection was not in effect for any 
disabilities during the Veteran's lifetime.  This notice, 
combined with the notice of the basic elements of a claim for 
service connection for the cause of the Veteran's death, 
substantially satisfied the notification requirements under 
Hupp.  The October 2006 notification letter also contained 
the information required under Dingess.  Under these 
circumstances, the Board finds no additional duty to notify 
the appellant regarding the claims in appellate status.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The October 2006 letter 
noted above was issued pursuant to the previous Board remand.  
The AMC cured the timing defect by providing complete VCAA 
notice together with re-adjudication of the claim, as 
demonstrated by the October 2009 supplemental statement of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As the 
appellant has not indicated any prejudice caused by this 
timing error, the Board finds no basis for finding prejudice 
against the appellant's appeal of the issues adjudicated in 
this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696,  
2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the appellant.  As discussed in greater detail 
below, the underlying central contention is whether the 
Veteran was a POW.  Review of the record reveals that the RO 
has filed memorandum detailing the efforts to determine this 
issue.  Pursuant to the previous Board remand, additional 
efforts were undertaken to search for evidence that the 
Veteran was a POW.  These efforts have not produced evidence 
that the Veteran was a POW.  Further, the contended period of 
the Veteran's POW status was in 1942, prior to the earliest 
period of recognized service.  The Board can find no 
additional duty to assist the appellant in determining 
whether the Veteran was a POW under VA law and regulations.

The claims file contains available service treatment records 
and the certificate of death.  It appears that service 
treatment records may have been destroyed by fire.  The Board 
is aware that in such a situation it has a heightened duty to 
assist a claimant in developing her claim.  This duty 
includes the search for alternate medical records, as well as 
an increased obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit- 
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  The record does not 
reveal any possibility of obtaining additional relevant 
records, and the AMC has determined that such efforts would 
be futile.

The appellant has asserted that the Veteran was a POW.  If 
the Veteran was a POW, certain presumptive laws would apply 
that would, in effect, lead to the granting of this claim.  
The appellant has also asserted that the Veteran had 
"chronic" and "tropical" diseases in service, but has not 
specified which diseases, or how such diseases led to his 
death.  The only post-service medical records are the 
certificate of death, and letters from the physician who 
signed the death certificate dated after the Veteran's death.  
These letters do not provide evidence of a link to service.  

VA did not obtain a VA opinion regarding whether the 
Veteran's death was attributable to service.  In Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit 
held that the VA law provision regarding when to provide a VA 
opinion, 38 U.S.C.A. § 5103A(d), did not apply to a claim for 
DIC, such as the claim for service connection for the cause 
of the Veteran's death currently before the Board.  Instead, 
VA needs to make reasonable efforts to assist the appellant 
in obtaining a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit." See 38 U.S.C.A. § 5103A(a).  In this case, the 
appellant has made no specific assertions regarding a 
specific disease or injury incurred in service and the 
Veteran's death, other than the claim applicability of 
certain presumptive regulations.  The appellant has made 
general assertions, unaccompanied by medical records that 
support any connection to service.  Under these 
circumstances, the Board finds that there is no duty to 
provide a medical opinion.  See 38 U.S.C.A. § 5103A(a); 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Regarding the claim for DIC under the provision of 
38 U.S.C.A. § 1318, there is no indication that the Veteran 
filed for benefits during his lifetime.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Law and Regulations:  POW Status

The applicability of certain law and regulations rely on POW 
status.  The appellant has asserted that the Veteran was a 
POW.  

38 C.F.R. § 3.1(y) provides the definition and development 
procedure regarding POW status.  The term former prisoner of 
war means a person who, while serving in the active military, 
naval or air service, was forcibly detained or interned in 
the line of duty by an enemy or foreign government, the 
agents of either, or a hostile force.  VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.  Such findings 
shall be accepted only when detention or internment is by an 
enemy government or its agents.  See 38 C.F.R. § 3.1(y)(1).  

38 C.F.R. § 3.1(y)(1) provides additional definitions and 
consideration in all other cases.  In part, the regulation 
provides that the Director of the Compensation and Pension 
Service, VA Central Office, shall approve all VA regional 
office determinations establishing or denying POW status, 
with the exception of those service department determinations 
accepted under paragraph (y)(1) - the section outlined in the 
above paragraph. 

Regarding the period of recognized service, the Board notes 
that there is an apparent conflict between 38 C.F.R. § 3.41, 
which states that, for Philippine service, "the period of 
active service will be from the date certified by the Armed 
Forces" and 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department". The Court has found, however, that VA may accept 
United States service department documents or seek 
certification of service, but once certification is received, 
VA is bound by that certification.  See Palor v. Nicholson, 
21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 
(2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997)).  The Federal Circuit, in Capellan v. Peake, 539 F.3d 
1373 (2008), found that VA must ensure that service 
department certifications as to whether an individual served 
in the Armed Forces of the United States are based on all 
available evidence, including any evidence of service that a 
claimant submits to VA.




Law and Regulations:  Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Law and Regulations: DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by the VA as totally disabling for 
a continuous period of at least 10 years immediately 
preceding death; or was rated totally disabling continuously 
since the veteran's release from active duty and for a period 
of not less than five years immediately preceding death; or 
was rated by the VA as totally disabling for a continuous 
period of not less than one year immediately preceding death 
if the veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either scheduler 
or based upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified; 
or (3) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified; but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).  

38 C.F.R. § 3.22 was amended during the pendency of this 
appeal.  The Board does not outline the version of 38 C.F.R. 
§ 3.22(b) in effect at the time of the filing of the claim, 
as the current version clarifies and provides additional 
meanings of "entitled to receive," and the analysis of this 
case would not be different under the prior version.  See 70 
Fed. Reg. 72220 (Dec.  2, 2005).

Factual Background

The appellant contends that the Veteran's death is related to 
service.  Her central contention is that the Veteran was a 
POW.  The appellant has also referred to the Veteran leaving 
service with chronic and tropical diseases. The appellant has 
never specifically identified any specific chronic or 
tropical disease incurred.

The only service treatment record of file is dated in May 
1946.  This record does not document any disability, to 
include hypertension.  In this regard, the blood pressure 
reading at this time was recorded as 124/80.  This reading is 
not indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

The certificate of death indicates that the Veteran died in 
August 1994.  The immediate causes of death were listed as 
acute myocardial infarction and essential hypertension.  
Other significant conditions contributing to death were 
listed as "Intercurrent Respiratory Infection Viral." The 
certificate of death is signed by a Dr. A.T.P. 

In a June 2000 record, Dr. A.T.P. wrote that the Veteran was 
examined in August 1994 (on the day of his death).  He listed 
the causes of death.  The causes listed are the same as on 
the death certificate, except that the infection is listed as 
an intercurrent respiratory tract infection.  In an October 
2001 letter, Dr. A.T.P. wrote that the Veteran was seen a few 
hours before dying.  He indicated that he advised 
hospitalization for further evaluation, but that this was 
refused.  He wrote that no autopsy was performed.  In July 
2002, Dr. A.T.P. wrote that he had no medical records.  He 
wrote that it was only after the Veteran's death that the 
diagnoses were provided, based on the history provided by the 
wife (the appellant).  There are no other medical records of 
file.

Review of the claims file reveals that the Veteran never 
filed for compensation benefits during his lifetime.

The Veteran also never asserted during his lifetime that he 
was a POW while serving with the United States forces.  
Although there is some reference to the Veteran being 
detained, there is no record of detainment occurring during 
the certified period of service.  Although, as discussed 
above, the issue of POW status has been developed, the 
relevant agencies have responded that there is no evidence of 
POW status.  The RO has filed memoranda dated in March 2001 
and January 2006 that found that the Veteran was not a 
recognized POW.  The Board highlights, that in an August 1945 
record produced by the Philippine Army, the Veteran is listed 
as having been among the "War Prisoner."  Although the time 
period of this imprisonment is not listed, the Veteran is 
noted to have been a civilian. 

Analysis

All warranted development has been accomplished.  The 
development has failed to show service prior to January 1945.  
The contended period that the appellant asserts that the 
Veteran was a POW has been noted as occurring in 1942, prior 
to the certified service.  Further, the development directed 
by Board remand failed to identify other evidence of POW 
status.  Therefore, POW status is not established.  See 
38 C.F.R. § 3.1(y), Palor, supra, Capellan, supra.

Regarding service connection for the cause of the Veteran's 
death, the appellant's appeal mainly rested on the contention 
of POW status.  There is no medical documentation of 
disability in service.  If POW status was granted, a 
presumption would apply that the Veteran's death causing 
acute myocardial infarction and essential hypertension were 
attributable to service, under  38 C.F.R. § 3.309.  As POW 
status is not granted, this presumption does not apply.  

The Board is cognizant that the appellant has indicated, in 
essence, that the Veteran left service having "chronic" and 
"tropical" diseases.  This is not shown by any evidence of 
record.

First, the appellant does not reference any specific disease.  
Second, although presumptions apply to certain chronic and 
tropical diseases, the presumptive regulations require that 
the disability become manifest to a compensable degree within 
a certain specified time - in most cases, 1 year after 
separation from service.  For tropical diseases, the 
regulation also provides that the presumptive period can be 
based on a period of time indicated in "accepted 
treatises."  See 38 C.F.R. §§ 3.307, 3.309.  In this case, 
the earliest dated post-service medical evidence is the 
certificate of death and no treatise evidence is of file.  
The Veteran's death occurred more than four decades after 
separation from service.  In these circumstances, the 
presumptive regulations for chronic and tropical diseases do 
not apply.

The claims file does not contain medical evidence that links 
a cause of death to service, as the only medical evidence is 
the certificate of death and letters from Dr. A.T.P. 
regarding the causes of death.  There is no medical evidence 
of disability in service.  There is no evidence of a link to 
service.  Although the Board has considered the appellant's 
lay statements, the appellant has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation and it is 
not contended otherwise.  Further, the appellant has not 
provided an opinion regarding a link between a specific 
disability contended to have been incurred in service and a 
cause of death on other than a presumptive basis.  The Board 
finds, therefore, that the appellant has not provided a 
probative opinion pertinent to the question on appeal.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, service connection was not established 
for any disabilities during the Veteran's lifetime.  As a 
result, the Veteran was not in receipt of a 100 percent 
rating at any point.  The appellant has not made any 
contentions regarding this claim.  The current version of 
38 C.F.R. § 3.22 prohibits granting this benefit based on 
"hypothetical entitlement."  As the Veteran did not file 
for benefits during his lifetime, there are no previous 
decisions, as thus, there can be no allegation of clear and 
unmistakable error (CUE) in a previous decision.  Entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318 is not 
warranted.  

As the preponderance of the evidence is against the claims 
for entitlement to POW status and service connection for the 
cause of the Veteran's death, the benefit of the doubt 
doctrine is not applicable to these claims and these claims 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As the record does not indicate that the Veteran was rated 
totally disabled at any point during his lifetime, the claim 
must be denied for a lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996).  Accordingly, for the reasons 
stated above, the Board finds that entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is not warranted. 





ORDER

Entitlement to POW status is denied.

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


